DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-28-2021 is being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 7, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer, et. al., U.S. Patent Application publication Number 2014/0110841, published April 24, 2014.

As per claims 1 and 7, Beer discloses an antenna-integrated module comprising:
a substrate; one or more semiconductor chips each arranged on the substrate (Beer, ¶41);
and one or more antenna elements that are connected to the one or more semiconductor chips, wherein at least one antenna element among the one or more antenna elements is arranged in the same region on the substrate on which the one or more semiconductor chips are arranged (Beer, ¶51 and Fig. 1B).
Beer fails to expressly disclose the antenna element in the same region of the substrate but it can be seen from Fig. 1B that the antenna and chip are formed closely to each other and appear to be on the same side of the substrate. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

As per claims 2 and 8, Beer further discloses the antenna-integrated module according to Claim 1, wherein remaining antenna elements among the plurality of antenna elements are arranged in regions on the substrate different from where the one or more semiconductor chips are arranged (Beer, ¶70 where a two dimensional pattern for the antennas is suggested which would move the second away from the chip).

As per claim 3, Beer further discloses the antenna-integrated module according to Claim 2, wherein the one or more semiconductor chips are a plurality of semiconductor chips, the plurality of semiconductor chips are arranged separately from each other, and the remaining antenna elements among the plurality of antenna elements are arranged between the semiconductor chips (Beer, ¶76 and Fig. 10 where the chips are stacked).

As per claim 11, Beer further discloses the radar device according to Claim 7, wherein the second substrate has a reflection plate that is located inside the antenna- integrated module (Beer, ¶37).

Claim(s) 4-6, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Margomenos, U.S. Patent Number 7,830,301, published November 9, 2010.
As per claims 4-6, 9, 10, 12 and 13, Beer discloses the module of claims 1 and 7 but fails to expressly disclose the components of frequency, phase and amplitude adjustments.
Margomenos teaches a radar array using frequency, phase and amplitude adjusters on the chip (Col. 5, lines 40-60).
As Beer discloses the semiconductor package can be used for radar (¶4) it would have been obvious to a person of ordinary skill in the art at the time of the invention to use frequency, phase and amplitude adjustments in order to gain the benefit of optimizing the radar performance in a given scenario. Furthermore, it has been held that rearranging parts of an invention (components on first or second substrates) involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619